Title: From George Washington to John Jay, 28 April 1779
From: Washington, George
To: Jay, John



Sir.
Head Quarters Middlebrook 28th April 1779.

I have been duly honored with your Excellency’s favor of the 25th and its inclosures.
You will perceive by the within resolution of the assembly of the State of Massachusetts, that there are several pieces of cannon (18 pounders) the property of the Continent, now in that state. General McDougall informs me that only two pieces out of the seven have been received.
The defenceless situation of our posts on the North River, considered with respect to their cousequence; and the importance of the communication which depends on their security, makes me anxious to encrease this, by every means in our power. I have therefore to request the directions of Congress for their application to this purpose. I cannot suppose them so essentially necessary to the State of Massachusetts, as to our defences; and more especially since its accession of Cannon derived from the Somerset.

Congress will also observe by the estimate which I had the honor to lay before them, that even with this addition, we still fall far short of the number supposed absolutely requisite at these posts.
Yesterday I had advice from Lieutenant Colonel Ford, who commands a party in Monmouth County, that a detachment of the enemy supposed to be about 16 or 1700 strong, effected a landing on the 26th instant, in two divisions, the one at Red-bank—the other at Middle town. The former attempted by a rapid march to get in Colonel Fords rear, but were disappointed by his gaining Tenton falls. As his flanks were insecure, and the enemy greatly his superior in numbers, after a short opposition he retired further into the country, till he could be reinforced by the militia. This body afterwards formed a junction with that at Middle town, where the whole were when my advice came away. The Militia which had collected were hanging on their flanks, with some Continentals.
The cutting off our detachment, forage, and plunder, appear to have been the objects of this incursion. It may however have in view something more permanent; the establishment of a post in some part of that country, for the purpose of drawing greater supplies from this quarter; encouraging the disaffected; and obtaining recruits.
In a late letter of the 23 I mentioned my information of nine regiments being under embarking orders; and Major Lennox’s notice of these having actually embarked. As I have received no further account⟨s⟩ confirmative of this matter, I am inclined to doubt whether the nine regiments, and the detachment to Monmouth are not, one and the same. However, I expect more decided accounts, which I shall immediately transmit. I have the honor to be, with great regard your Excellencys most obedient and hble servt
Go: Washington